UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                            No. 00-4312
ISAAC IRWIN DAVIS, a/k/a E,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the Eastern District of Virginia, at Richmond.
            Richard L. Williams, Senior District Judge.
                           (CR-99-243)

                  Submitted: February 20, 2001

                      Decided: March 8, 2001

  Before WILKINS, TRAXLER, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

D. Gregory Carr, Amy L. Curtis, BOWEN, BRYANT, CHAMPLIN
& CARR, Richmond, Virginia, for Appellant. Helen F. Fahey, United
States Attorney, Laura A. Colombell, Assistant United States Attor-
ney, Richmond, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. DAVIS
                              OPINION

PER CURIAM:

  Isaac Irwin Davis was convicted by a jury of one count of conspir-
acy to possess and distribute cocaine powder and cocaine base, 21
U.S.C. § 846 (1994), for which he was sentenced to 151 months
imprisonment. Davis appeals, claiming that the government’s evi-
dence was insufficient to support his conviction and that the district
court clearly erred in determining the quantity of drugs attributable to
him at sentencing.

   We find that sufficient evidence existed to support Davis’ convic-
tion for conspiracy. To prove a drug conspiracy, the government must
establish: (1) an agreement to distribute existed between two or more
persons; (2) the defendant knew of the conspiracy; and (3) the defen-
dant knowingly and voluntarily became part of the conspiracy. United
States v. Burgos, 94 F.3d 849, 857 (4th Cir. 1996) (en banc). With
respect to the last element, the government need not prove that the
defendant knew the particulars of the conspiracy or all of his co-
conspirators. Id. at 858. The evidence need only establish a slight con-
nection between the defendant and the conspiracy to support the con-
viction. United States v. Seni, 662 F.2d 277, 285 n.7 (4th Cir. 1981).
Finally, the testimony of a defendant’s accomplices, standing alone
and uncorroborated, can provide an adequate basis for conviction.
United States v. Burns, 990 F.2d 1426, 1439 (4th Cir. 1993). Several
of Davis’ co-conspirators testified at trial and connected him to the
conspiracy. Davis’ challenges to the credibility of these witnesses are
not subject to review by this court. United States v. Saunders, 886
F.2d 56, 60 (4th Cir. 1989).

   We also find that the district court’s factual finding concerning the
amount of drugs attributable to Davis was not clearly erroneous.
United States v. Randall, 171 F.3d 195, 210 (4th Cir. 1999) (stating
standard). Based on evidence adduced at trial, the Government proved
the quantity (nine kilograms) by a preponderance of the evidence.
United States v. Gilliam, 987 F.2d 1009, 1013 (4th Cir. 1993) (stating
standard).

  Accordingly, we affirm Davis’ conviction and sentence. We dis-
pense with oral argument because the facts and legal contentions are
                      UNITED STATES v. DAVIS                     3
adequately presented in the materials before the court and argument
would not aid in the decisional process.

                                                       AFFIRMED